         

EXHIBIT 10.1
ADVISORY AGREEMENT
BETWEEN
AMERICAN REALTY INVESTORS, INC.
AND
PILLAR INCOME ASSET MANAGEMENT, INC.
     THIS ADVISORY AGREEMENT (the “Agreement”) is dated as of April 26, 2011,
but is effective as of April 30, 2011, for tax and accounting purposes (the
“Effective Date”) between American Realty Investors, Inc., a Nevada corporation
(the “Company”), and Pillar Income Asset Management, Inc. (the “Advisor”), a
Nevada corporation.
WITNESSETH:
     A. The Company owns a complex, diversified portfolio of real estate,
mortgages and other assets, including certain non-performing or troubled assets.
     B. The Company is an active real estate investment company with funds
available for investment primarily in the acquisition of income-producing real
estate and to a lesser extent in short and medium term mortgages.
     C. The Advisor and its employees have extensive experience in the
administration of real estate assets and the origination, structuring and
evaluation of real estate and mortgage investments.
     NOW, THEREFORE, in consideration of the premises and of the mutual
covenants herein contained, the parties agree as follows:
     1. Duties of the Advisor. Subject to the supervision of the Board of
Directors, the Advisor will be responsible for the day-to-day operations of the
Company and, subject to Section 17 hereof, shall provide such services and
activities relating to the assets, operations and business plan of the Company
as may be appropriate, including:
     (a) preparing and submitting an annual budget and business plan for
approval by the Board of the Company (the “Business Plan”);
     (b) using its best lawful efforts to present to the Company a continuing
and suitable investment program consistent with the investment policies and
objectives of the Company as set forth in the Business Plan;
     (c) using its best lawful efforts to present to the Company investment
opportunities consistent with the Business Plan and such investment program as
the Directors may adopt from time to time;
     (d) furnishing or obtaining and supervising the performance of the
ministerial functions in connection with the administration of the day-to-day
operations of the Company including the investment of reserve funds and surplus
cash in short-term money market investments;

 



--------------------------------------------------------------------------------



 



     (e) serving as the Company’s investment and financial advisor and providing
research, economic, and statistical data in connection with the Company’s
investments and investment and financial policies;
     (f) on behalf of the Company, investigating, selecting and conducting
relations with borrowers, lenders, mortgagors, brokers, investors, builders,
developers and others; provided, however, that the Advisor shall not retain on
the Company’s behalf any consultants or third party professionals, other than
legal counsel, without prior Board approval;
     (g) consulting with the Directors and furnishing the Directors with advice
and recommendations with respect to the making, acquiring (by purchase,
investment, exchange or otherwise), holding and disposition (through sale,
exchange, or otherwise) of investments consistent with the Business Plan of the
Company;
     (h) obtaining for the Directors such services as may be required in
acquiring and disposing of investments, disbursing and collection the funds of
the Company, paying the debts and fulfilling the obligations of the Company, and
handling, prosecuting, and settling any claims of the Company, including
foreclosing and otherwise enforcing mortgage and other liens securing
investments;
     (i) obtaining for and at the expense of the Company such services as may be
required for property management, loan disbursements, and other activities
relating to the investments of the Company, provided, however, the compensation
for such services shall be agreed to by the Company and the service provider;
     (j) advising the Company in connection with public or private sales of
shares or other securities of the Company, or loans to the Company, but in no
event in such a way that the Advisor could be deemed to be acting as a broker
dealer or underwriter;
     (k) quarterly and at any time requested by the Directors, making reports to
the Directors regarding the Company’s performance to date in relation to the
Company’s approved Business Plan and its various components, as well as the
Advisor’s performance of the foregoing services;
     (l) making or providing appraisal reports, where appropriate, on
investments or contemplated investments of the Company;
     (m) assisting in preparation of reports and other documents necessary to
satisfy the reporting and other requirements of any governmental bodies or
agencies and to maintain effective communications with stockholders of the
Company; and
     (n) doing all things necessary to ensure its ability to render the services
contemplated herein, including providing office space and office furnishings and
personnel necessary for the performance of the foregoing services as Advisor,
all at its own expense, except as otherwise expressly provided for herein.
     2. No Partnership or Joint Venture. The Company and the Advisor are not
partners or joint venturers with each other, and nothing herein shall be
construed so as to make them such partners or joint venturers or impose any
liability as such on either of them.

2



--------------------------------------------------------------------------------



 



     3. Records. At all times, the Advisor shall keep proper books of account
and records of the Company’s affairs which shall be accessible for inspection by
the Company at any time during ordinary business hours.
     4. Additional Obligations of the Advisor. The Advisor shall refrain from
any action that would (a) violate any law, rule, regulation, or statement of
policy of any governmental body or agency having jurisdiction over the Company
or over its securities, (b) cause the Company to be required to register as an
investment company under the Investment Company Act of 1940, or (c) otherwise
not be permitted by the Articles of Incorporation of the Company.
     5. Bank Accounts. The Advisor may establish and maintain one or more bank
accounts in its own name, and may collect and deposit into any such account or
accounts, any money on behalf of the Company, under such terms and conditions as
the Directors may approve, provided that no funds in any such account shall be
commingled with funds of the Advisor; and the Advisor shall from time to time
render appropriate accounting of such collections and payments to the Directors
and to the auditors of the Company.
     6. Bond. The Advisor shall maintain a fidelity bond with a responsible
surety company in such amount as may be required by the Directors from time to
time, covering all directors, officers, employees, and agents of the Advisor
handling funds of the Company and any investment documents or records pertaining
to investments of the Company. Such bond shall inure to the benefit of the
Company in respect to losses of any such property from acts of such directors,
officers, employees, and agents through theft, embezzlement, fraud, negligence,
error, or omission or otherwise, the premium for said bond to be at the expense
of the Company.
     7. Information Furnished Advisor. The Directors shall have the right to
change the Business Plan at any time, effective upon receipt by the Advisor of
notice of such change. The Company shall furnish the Advisor with a certified
copy of all financial statements, a signed copy of each report prepared by
independent certified public accountants, and such other information with regard
to the Company’s affairs as the Advisor may from time to time reasonably
request.
     8. Consultation and Advice. In addition to the services described above,
the Advisor shall consult with the Directors, and shall, at the request of the
Directors or the officers of the Company, furnish advice and recommendations
with respect to any aspect of the business and affairs of the Company, including
any factors that in the Advisor’s best judgment should influence the policies of
the Company.
     9. Annual Business Plan and Budget. No later than January 15th of each
year, the Advisor shall submit to the Directors a written Business Plan for the
current Fiscal year of the Company. Such Business Plan shall include a
twelve-month forecast of operations and cash flow with explicit assumptions and
a general plan for asset sales or acquisitions, lending, foreclosure and
borrowing activity, other investments or ventures and proposed securities
offerings or repurchases or any proposed restructuring of the Company. To the
extent possible, the Business Plan shall set forth the Advisor’s recommendations
and the basis therefor with respect to all material investments of the Company.
Upon approval by the Board of Directors, the Advisor shall be authorized to
conduct the business of the Company in accordance with the explicit provisions
of the Business Plan, specifically including the borrowing, leasing,
maintenance, capital improvements, renovations and sale of investments set forth
in the Business Plan. Any transaction or investment not explicitly provided for
in the approved Business Plan shall require the prior approval of the Board of
Directors unless made pursuant to authority expressly delegated to the Advisor.
Within sixty (60) days of the end of each calendar quarter, the Advisor shall
provide the Board of Directors with a report comparing the Company’s actual
performance for such quarter against the Business Plan.

3



--------------------------------------------------------------------------------



 



     10. Definitions. As used herein, the following terms shall have the
meanings set forth below:
     (a) “Affiliate” shall mean, as to any Person, any other Person who owns
beneficially, directly, or indirectly, 1% or more of the outstanding capital
stock, shares or equity interests of such Person or of any other Person which
controls, is controlled by, or is under common control with such Person or is an
officer, retired officer, director, employee, partner, or trustee (excluding
noninterested trustees not otherwise affiliated with the entity) of such Person
or of any other Person which controls, is controlled by, or is under common
control with, such Person.
     (b) “Appraised Value” shall mean the value of a Real Property according to
an appraisal made by an independent qualified appraiser who is a member in good
standing of the American Institute of Real Estate Appraisers and is duly
licensed to perform such services in accordance with the applicable state law,
or, when pertaining to Mortgage Loans, the value of the underlying property as
determined by the Advisor.
     (c) “Book Value” of an asset or assets shall mean the value of such asset
or assets on the books of the Company, before provision for amortization,
depreciation, depletion of valuation reserves and before deducting any
indebtedness or other liability in respect thereof, except that no asset shall
be valued at more than its fair market value as determined by the Directors.
     (d) “Book Value of Invested Assets” shall mean the Book Value of the
Company’s total assets (without deduction of any liabilities), but excluding
(i) goodwill and other intangible assets, (ii) cash, and (iii) cash equivalent
investments with terms which mature in one year or less.
     (e) “Business Plan” shall mean the Company’s investment policies and
objectives and the capital and operating budget based thereon, approved by the
Board as thereafter modified or amended.
     (f) “Fiscal Year” shall mean any period for which an income tax return is
submitted to the Internal Revenue Service and which is treated by the Internal
Revenue Service as a reporting period.
     (g) “Gross Asset Value” shall mean the total assets of the Company after
deduction of allowance for amortization, depreciation or depletion and valuation
reserves.
     (h) “Mortgage Loans” shall mean notes, debentures, bonds, and other
evidences of indebtedness or obligations, whether negotiable or non-negotiable,
and which are secured or collateralized by mortgages, including first,
wraparound, construction and development, and junior mortgages.
     (i) “Net Asset Value” shall mean the Book Value of all the assets of the
Company minus all the liabilities of the Company.
     (j) “Net Income” for any period shall mean the Net Income of the Company
for such period computed in accordance with generally accepted accounting
principles after deduction of the Gross Asset Fee, but before deduction of the
Net Income Fee, as set forth in Sections 11(a) and 11(b), respectively, herein,
and inclusive of gain or loss of the sale of assets.
     (k) “Net Operating Income” shall mean rental income less property operating
expenses.

4



--------------------------------------------------------------------------------



 



     (l) “Operating Expenses” shall mean the aggregate annual expenses regarded
as operating expenses in accordance with generally accepted accounting
principles as determined by the independent auditors selected by the Directors
and including the Gross Asset Fee payable to the Advisor and fees and expenses
paid to the Directors who are not employees or Affiliates of the Advisor.
     (m) The operating expenses shall exclude, however, the following:
     (i) the cost of money borrower by the Company;
     (ii) income taxes, taxes and assessments on real property and all other
taxes applicable to the Company;
     (iii) expenses and taxes incurred in connection with the issuance,
distribution, transfer, registration and stock exchange listing of the Company’s
securities (including legal, auditing, accounting, underwriting, brokerage,
printing, engraving and other fees);
     (iv) fees and expenses paid to independent mortgage servicers, contractors,
consultants, managers and other agents retained by or on behalf of the Company;
     (v) expenses directly connected with the purchase, origination, ownership
and disposition of Real Properties or Mortgage Loans (including the costs of
foreclosure, insurance, legal, protective, brokerage, maintenance, repair and
property improvement services) other than expenses with respect thereto of
employees of the Advisor, except legal, internal auditing, foreclosure and
transfer agent services performed by employees of the Advisor;
     (vi) expenses of maintaining and managing real estate equity interests and
processing and servicing mortgage and other loans;
     (vii) expenses connected with payments of dividends, interest or
distributions by the Company to shareholders;
     (viii) expenses connected with communications to shareholders and
bookkeeping and clerical expenses for maintaining shareholder relations,
including the cost of printing and mailing share certificates, proxy
solicitation materials and reports;
     (ix) transfer agent’s, registrar’s and indenture trustee’s fees and
charges; and
     (x) the cost of any accounting, statistical, bookkeeping or computer
equipment necessary for the maintenance of books and records of the Company.
     Additionally, the following expenses of the Advisor shall be excluded:
     (i) employment expenses of the Advisor’s personnel (including Directors,
officers and employees of the Company who are directors, officers or employees
of the Advisor or its Affiliates), other than the expenses of those employee
services listed at (v) above;

5



--------------------------------------------------------------------------------



 



     (ii) rent, telephone, utilities and office furnishings and other office
expenses of the Advisor (except those relating to a separate office, if any,
maintained by the Company); and
     (iii) the Advisor’s overhead directly related to performance of its
functions under this Agreement.
     (n) “Person” shall mean and include individuals, corporations, limited
partnerships, general partnerships, joint stock companies or associations, joint
ventures, associations, companies, trusts, banks, trust companies, land trusts,
business trusts, or other entities and governments and agencies and political
subdivisions thereof.
     (o) “Real Property” shall mean and include land, rights in land, leasehold
interests (including, but not limited to, interests of a lessor or lessee
therein), and any buildings, structures, improvements, fixtures, and equipment
located on or used in connection with land, leasehold interests, and rights in
land or interests therein.
     All calculations made pursuant to this Agreement shall be based on
statements (which may be unaudited, except as provided herein) prepared on an
accrual basis consistent with generally accepted accounting principles,
regardless of whether the Company may also prepare statements on a different
basis. All other terms shall have the same meaning as set forth in the Company’s
Articles of Incorporation and Bylaws.

11.   Advisory Compensation.

     (a) Gross Asset Fee. On or before the twenty-eighth day of each month
during the term hereof, the Company shall pay to the Advisor, as compensation
for the basic management and advisory services rendered to the Company
hereunder, a fee at a rate of         .0625% per month of the average of the
Gross Asset Value of the Company at the beginning and at the end of the next
preceding calendar month. Without negating the provisions of Sections 18, 19, 22
an 23 hereof, the annual rate of the Gross Asset Fee shall be .75% per annum.
     (b) Net Income Fee. As an incentive for successful investment and
management of the Company’s assets, the Advisor will be entitled to receive a
fee equal to 7.5% per annum of the Company’s Net Income for each Fiscal Year or
portion thereof for which the Advisor provides services. To the extent the
Company has Net Income in a quarter, the 7.5% Net Income fee is to be paid
quarterly on or after the third business day following the filing of the report
on Form 10-Q with the Securities and Exchange Commission, except for the payment
for the fourth quarter, ended December 31, which is to be paid on or after the
third business day following the filing of the report on Form 10-K with the
Securities and Exchange Commission. The 7.5% Net Income Fee is to be cumulative
within any Fiscal Year, such that if the Company has a loss in any quarter
during the Fiscal Year, each subsequent quarter’s payment during such Fiscal
Year shall be adjusted to maintain the 7.5% per annum rate, with final
settlement being made with the fourth quarter payment and in accordance with
audited results for the Fiscal Year. The 7.5% Net Income Fee is not cumulative
from year to year.
     (c) Acquisition Commission. For supervising the acquisition, purchase or
long term lease of Real Property for the Company, the Advisor is to receive an
Acquisition Commission equal to the lesser of (i) up to 1% of the cost of
acquisition, inclusive of commissions, if any, paid to

6



--------------------------------------------------------------------------------



 



nonaffiliated brokers; or (ii) the compensation customarily charged in
arm’s-length transactions by others rendering similar property acquisition
services as an ongoing public activity in the same geographical location and for
comparable property (including the Acquisition Commissions and all real estate
brokerage fees) may not exceed such property’s Appraised Value at acquisition.
     (d) Incentive Sales Compensation. To encourage periodic sales of
appreciated Real Property at optimum value and to reward the Advisor for
improved performance of the Company’s Real Property, the Company shall pay to
the Advisor, on or before the 45th day after the close of each Fiscal Year, an
incentive fee equal to 10% of the amount, if any, by which the aggregate sales
consideration for all Real Property sold by the Company during such Fiscal Year
exceeds the sum of: (i) the cost of each such Real Property as originally
recorded in the Company’s books for tax purposes (without deduction for
depreciation, amortization or reserve for losses), (ii) capital improvements
made to such assets during the period owned by the Company, and (iii) all
closing costs (including real estate commissions) incurred in the sale of such
Real Property; provided, however, no incentive fee shall be paid unless (a) such
Real Property sold in such Fiscal year, in the aggregate, has produced an 8%
simple annual return on the Company’s net investment, including capital
improvements, calculated over the Company’s holding period before depreciation
and inclusive of operating income and sales consideration and (b) the aggregate
Net Operating Income from all Real Property owned by the Company for all of the
prior Fiscal Year and the current Fiscal Year shall be at least 5% higher in the
current Fiscal Year than in the prior Fiscal Year.
     (e) Mortgage or Loan Acquisition Fees. For the acquisition or purchase from
an unaffiliated party of any existing mortgage or loan by the Company, the
Advisor or an Affiliate is to receive a Mortgage or Loan Acquisition Fee equal
to the lesser of (a) 1% of the amount of the mortgage or loan purchased by the
Company or (b) a brokerage or commitment fee which is reasonable and fair under
the circumstances. Such fee will not be paid in connection with the origination
or funding by the Company of any mortgage loan.
     (f) Mortgage Brokerage and Equity Refinancing Fees. For obtaining loans to
the Company or refinancing on Company properties, the Advisor or an Affiliate is
to receive a Mortgage Brokerage and Equity Refinancing Fee equal to the lesser
of (a) 1% of the amount of the loan or the amount refinanced or (b) a brokerage
or refinancing fee which is reasonable and fair under the circumstances;
provided, however, that no such fee shall be paid on loans from the Advisor or
an Affiliate without the approval of the Board of Directors. No Fee shall be
paid on loan extensions.
     (g) Construction Advisory Fee. For all activities in connection with or
related to construction for the Company and its subsidiaries, Advisor shall
receive a fee equal to 6% of the so-called “hard costs” only of any costs of
construction on a completed basis based upon amounts set forth as approved on
any architect’s certificate issued in connection with such construction from
time to time, which fee shall be payable at such time as the applicable
architect certifies other costs for payment to third parties. For the purposes
of this subpart (g), the phrase “hard costs” shall mean and be all actual costs
of construction paid to all contractors, subcontractors and third parties for
materials or labor performed as a part of the construction, but does not include
items generally deemed to be “soft costs” which are consulting fees, attorneys’
fees, architectural fees, fees of any other professional or permit fees.
     12. Limitation on Third Party Mortgage Placement Fees. The Advisor or any
of its Affiliates shall pay to the Company, one-half of any compensation
received by the Advisor or any such Affiliate from third parties with respect to
the origination, placement or brokerage of any loan made by the

7



--------------------------------------------------------------------------------



 



Company, provided, however, the compensation retained by the Advisor or
Affiliated shall not exceed the lesser of (a) 2% of the amount of the loan
committed by the Company or (b) a loan brokerage and commitment fee which is
reasonable and fair under the circumstances.
     13. Statements. The Advisor shall furnish to the Company not later than the
tenth day of each calendar month, beginning with the second calendar month of
the term of this Agreement, a statement showing the computation of the fees, if
any, payable in respect to the next preceding calendar month (or, in the case of
incentive compensation, for the preceding Fiscal Year, as appropriate) under the
Agreement. The final settlement of incentive compensation for each Fiscal year
shall be subject to adjustment in accordance with, and upon completion of, the
annual audit of the Company’s financial statements; any payment by the Company
or repayment by the Advisor that shall be indicated to be necessary in
accordance therewith shall be made promptly after the completion of such audit
and shall be reflected in the audited statements to be published by the Company.
     14. Compensation for Additional Services. If and to the extent that the
Company shall request the Advisor or any director, officer, partner, or employee
of the Advisor to render services for the Company other than those required to
be rendered by the Advisor hereunder, such additional services, if performed,
will be compensated separately on terms to be agreed upon between such party and
the Company from time to time. In particular, but without limitation, if the
Company shall request that the Advisor perform property management, leasing,
loan disbursement or similar functions, the Company and the Advisor shall enter
into a separate agreement specifying the obligations of the parties and
providing for reasonable additional compensation to the Advisor for performing
such services.
     15. Expenses of the Advisor. Without regard to the amount of compensation
or reimbursement received hereunder by the Advisor, the Advisor shall bear the
following expenses:
     (a) employment expenses of the personnel employed by the Advisor (including
Directors, officers, and employees of the Company who are directors, officers,
or employees of the Advisor or of any company that controls, is controlled by,
or is under common control with the Advisor), including, but not limited to,
fees, salaries, wages, payroll taxes, travel expenses, and the cost of employee
benefit plans and temporary help expenses except for those personnel expenses
described in Sections 16(e) and (p);
     (b) advertising and promotional expenses incurred in seeking investments
for the Company;
     (c) rent, telephone, utilities, office furniture and furnishings, and other
office expenses of the Advisor and the Company, except as any of such expenses
relates to an office maintained by the Company separate from the office of the
Advisors; and
     (d) miscellaneous administrative expenses relating to performance by the
Advisor of its functions hereunder.
     16. Expenses of the Company. The Company shall pay all of its expenses not
assumed by the Advisor and, without limiting the generality of the foregoing, it
is specifically agreed that the following expenses of the Company shall be paid
by the Company and shall not be paid by the advisor:
     (a) the cost of money borrowed by the Company;

8



--------------------------------------------------------------------------------



 



     (b) income taxes, taxes and assessments on real property, and all other
taxes applicable to the Company;
     (c) legal, auditing, accounting, underwriting, brokerage, listing,
registration and other fees, printing, and engraving and other expenses, and
taxes incurred in connection with the issuance, distribution, transfer,
registration, and stock exchange listing of the Company’s securities;
     (d) fees, salaries, and expenses paid to officers and employees of the
Company who are not directors, officers or employees of the Advisor, or of any
company that controls, is controlled by, or is under common control with the
Advisor;
     (e) expenses directly connected with the origination or purchase of
Mortgage Loans and with the acquisition, disposition and ownership of real
estate equity interests or other property (including the costs of foreclosure,
insurance, legal, protective, brokerage, maintenance, repair, and property
improvement services) and including all compensation, traveling expenses, and
other direct costs associated with the Advisor’s employees or other personnel
engaged in (i) real estate transaction legal services, (ii) internal auditing,
(iii) foreclosure and other mortgage finance services, (iv) sale or solicitation
for sale of mortgages, (v) engineering and appraisal services, and (vi) transfer
agent services;
     (f) expenses of maintaining and managing real estate equity interests;
     (g) insurance, as required by the Directors (including Directors’ liability
insurance);
     (h) the expenses of organizing, revising, amending, converting, modifying,
or termination the Company;
     (i) expenses connected with payments of dividends or interest or
distributions in cash or any other form made or caused to be made by the
Directors to holders of securities of the Company;
     (j) all expenses connected with communications to holders of securities of
the Company and the other bookkeeping and clerical work necessary in maintaining
relations with holders of securities, including the cost of printing and mailing
certificates for securities and proxy solicitation materials and reports to
holders of the Company’s securities;
     (k) the cost of any accounting, statistical, bookkeeping or computer
equipment or computer time necessary for maintaining the books and records of
the Company and for preparing and filing Federal, State and Local tax returns;
     (l) transfer agent’s, registrar’s, and indenture trustee’s fees and
charges;
     (m) legal, accounting, investment banking, and auditing fees and expenses
charged by independent parties performing these services not otherwise included
in clauses (c) and (e) of this Section 16;
     (n) expenses incurred by the Advisor, arising from the sales of Company
properties, including those expenses related to carrying out foreclosure
proceedings;

9



--------------------------------------------------------------------------------



 



     (o) commercially reasonable fees paid to the Advisor for efforts to
liquidate mortgages before maturity, such as the solicitation of offers and
negotiation of terms of sale;
     (p) costs and expenses connected with computer services, including, but not
limited to, employee or other personnel compensation, hardware and software
costs, and related development and installation costs associated therewith;
     (q) costs and expenses associated with risk management (i.e. insurance
relating to the Company’s assets);
     (r) loan refinancing compensation; and
     (s) expenses associated with special services requested by the Directors
pursuant to Section 14 hereof.
     17. Other Activities of Advisor. The Advisor, its officers, directors, or
employees or any of its Affiliates may engage in other business activities
related to real estate investments or act as advisor to any other person or
entity (including another real estate investment trust), including those with
investment policies similar to the Company, and the Advisor and its officers,
directors, or employees and any of its Affiliates shall be free from any
obligation to present to the Company any particular investment opportunity that
comes to the Advisor or such persons, regardless of whether such opportunity is
in accordance with the Company’s Business Plan. However, to minimize any
possible conflict, the Advisor shall consider the respective investment
objectives of, and the appropriateness of a particular investment to each such
entity in determining to which entity a particular investment opportunity should
be presented. If appropriate to more than one entity, the Advisor shall present
the investment opportunity to the entity that has had sufficient uninvested
funds for the longest period of time.
     18. Limitation on Operating Expenses. To the extent that the Operating
Expenses of the Company for any Fiscal Year exceed the lesser of (a) 1.5% of the
average of the Book Values of Invested Assets of the Company at the end of each
calendar month of such Fiscal Year, or (b) the greater of 1.5% of the average of
the Net Asset Value of the Company at the end of each calendar month of such
Fiscal Year or 25% of the Company’s Net Income, the Advisor shall refund to the
Company from the fees paid to the Advisor the amount, if any, by which the
Operating Expenses so exceed the applicable amount, provided, however, that the
Advisor shall not be required to refund to the Company, with respect to any
Fiscal Year, any amount which exceeds the aggregate of the Gross Asset Fees paid
to the Advisor under this Agreement with respect to such Fiscal Year.
     19. Term; Termination of Agreement. This Agreement shall continue in force
until the next Annual Meeting of Stockholders of the Company, and, thereafter,
it may be renewed from year to year, subject to any required approval of the
Stockholders of the Company and, if any Director is an Affiliate of the Advisor,
the approval of a majority of the Directors who are not so affiliated. Notice of
renewal shall be given in writing by the Directors to the Advisor not less than
60 days before the expiration of this Agreement or of any extension thereof.
This Agreement may be terminated for any reason without penalty upon 60 days
written notice by the Company to the Advisor or 120 days written notice by the
Advisor to the Company, in the former case by the vote of a majority of the
Directors who are not Affiliates of the Advisor or by the vote of holders of a
majority of the outstanding shares of the Company. Notwithstanding the
foregoing, however, in the event of any material change in the ownership,
control or management of the Advisor, the Company may terminate this Agreement
without penalty and without advance notice to the Advisor.

10



--------------------------------------------------------------------------------



 



     20. Amendments. This Agreement shall not be changed, modified, terminated
or discharged in whole or in part except by an instrument in writing signed by
both parties hereto, or their respective successors or assigns, or otherwise as
provided herein.
     21. Assignment. This Assignment shall not be assigned by the Advisor
without the prior consent of the Company. The Company may terminate this
Agreement in the event of its assignment by the Advisor without the prior
consent of the Company. Such an assignment or any other assignment of this
Agreement shall bind the assignee hereunder in the same manner as the Advisor is
bound hereunder. This Agreement shall not be assignable by the Company without
the consent of the Advisor, except in the case of assignment by the Company to a
corporation, association, trust, or other organization that is a successor to
the Company. Such successor shall be bound hereunder and by the terms of said
assignment in the same manner as the Company is bound hereunder.
     22. Default, Bankruptcy, etc. At the option solely of the Directors, this
Agreement shall be and become terminated immediately upon written notice of
termination from the Directors to the Advisor if any of the following events
shall occur:
     (a) if the Advisor shall violate any provision of this Agreement, and after
notice of such violation shall not cure such default within 30 days; or
     (b) if the Advisor shall be adjudged bankrupt or insolvent by a court of
competent jurisdiction, or an order shall be made by a court of competent
jurisdiction for the appointment of a receiver, liquidator, or trustee of the
Advisor or of all or substantially all of its property by reason of the
foregoing, or approving any petition filed against the Advisor for its
reorganization, and such adjudication or order shall remain in force or unstayed
for a period of 30 days; or
     (c) if the Advisor shall institute proceedings for voluntary bankruptcy or
shall file a petition seeking reorganization under the Federal bankruptcy laws,
or for relief under any law for the relief of debtors, or shall consent to the
appointment of a receiver of itself or of all or substantially all its property,
or shall make a general assignment for the benefit of its creditors, or shall
admit in writing its inability to pay its debts generally, as they become due.
     The Advisor agrees that if any of the events specified in subsections
(b) and (c) of this Section 22 shall occur, it will give written notice thereof
to the Directors within seven days after the occurrence of such event.
     23. Action Upon Termination. From and after the effective date of
termination of this Agreement, pursuant to Sections 19, 21 or 22 hereof, the
Advisor shall not be entitled to compensation for further services hereunder but
shall be paid all compensation accruing to the date of termination. The Advisor
shall forthwith upon such termination:
     (a) pay over to the Company all monies collected and held for the account
of the Company pursuant to this Agreement;
     (b) deliver to the Directors a full accounting, including a statement
showing all payments collected by it and a statement of any monies held by it,
covering the period following the date of the last accounting furnished to the
Directors; and

11



--------------------------------------------------------------------------------



 



     (c) deliver to the Directors all property and documents of the Company then
in the custody of the Advisor.
     24. Miscellaneous. The Advisor shall be deemed to be in a fiduciary
relationship to the stockholders of the Company. The Advisor assumes no
responsibility under this Agreement other than to render the services called for
hereunder in good faith, and shall not be responsible for any action of the
Directors in following or declining to follow any advice or recommendations of
the Advisor. Neither the Advisor nor any of its shareholders, directors,
officers, or employees shall be liable to the Company, the Directors, the
holders of securities of the Company or to any successor or assign of the
Company for any losses arising from the operation of the Company if the Advisor
had determined, in good faith, that the course of conduct which caused the loss
or liability was in the best interests of the Company and the liability or loss
was not the result of negligence or misconduct by the Advisor. However, in no
event will the directors, officers or employees of the Advisor be personally
liable for any act or failure to act unless it was the result of such person’s
willful misfeasance, bad faith, gross negligence or reckless disregard of duty.
     25. Notices. Any notice, report, or other communication required or
permitted to be given hereunder shall be in writing unless some other method of
giving such notice, report, or other communication is accepted by the party to
whom it is given, and shall be given by being delivered at the following
addresses of the parties hereto:
     The Directors and/or the Company:
American Realty Investors, Inc.
1800 Valley View Lane, Suite 300
Dallas, Texas 75234
Attn: President
     The Advisor:
Pillar Income Asset Management, Inc.
1800 Valley View Lane, Suite 300
Dallas, Texas 75234
Attn: Executive Vice President and Principal Financial Officer
     Either party may at any time give notice in writing to the other party of a
change of its address for the purpose of this Section 25.
     26. Headings. The section headings hereof have been inserted for
convenience of reference only and shall not be construed to affect the meaning,
construction, or effect of this Agreement.
     27. Governing Law. This Agreement has been prepared, negotiated and
executed in the State of Texas. The provisions of this Agreement shall be
construed and interpreted in accordance with the laws of the State of Texas
applicable to agreements made and to be performed entirely in the State of
Texas.
     28. Execution. This Agreement is executed and made on behalf of the Company
by an officer of the Company, not individually but solely as an Officer, and the
obligations under this Agreement are not binding upon, nor shall resort be had
to the private property of, any of the Directors, stockholders, officers,
employees, or agents of the Company personally, but bind only the Company
property.

12



--------------------------------------------------------------------------------



 



     29. Facsimile; Electronic Transmission. This Agreement may be transmitted
by facsimile or electronic transmission, and it is the intent of the Parties for
the facsimile of any autograph reproduced by a receiving facsimile machine or
computer to be an original signature, and for the facsimile or
computer-generated version and any complete photocopy of this Agreement to be
deemed an original counterpart.
     IN WITNESS WHEREOF, AMERICAN REALTY INVESTORS, INC. and PILLAR INCOME ASSET
MANAGEMENT, INC., by their duly authorized officers, have signed this Agreement
as of the day and year first above written.

            AMERICAN REALTY INVESTORS, INC.
      By:   /s/ Daniel J. Moos         Daniel J. Moos, President               
PILLAR INCOME ASSET MANAGEMENT,
INC.
      By:   /s/ Gene S. Bertcher         Gene S. Bertcher, Executive Vice       
President     

13